                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,

                     Plaintiff,                               4:21CV3031

       vs.
                                                          MEMORANDUM
STATE OF NEBRASKA, PETE                                    AND ORDER
RICKETTS, GAYLOR BAIRD, and
JEFF BLIEMEISTER,

                     Defendants.


      Plaintiff has filed a variety of motions, each of which will be discussed
separately below.

      1. Motion for Extension of Time to Amend Complaint (Filing 35):

       Plaintiff requests more time to amend his Complaint in order to obtain video
footage to positively identify various defendants. Although a complaint must include
the names of all the parties, see Fed. R. Civ. P. 10(a), “an action may proceed against
a party whose name is unknown if the complaint makes allegations specific enough
to permit the identity of the party to be ascertained after reasonable discovery.”
Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995).
“Dismissal is proper only when it appears that the true identity of the defendant
cannot be learned through discovery or the court’s intervention.”1 Munz v. Parr, 758


      1
        “It is a general principle of tort law that a tort victim who cannot identify the
tortfeasor cannot bring suit. See Billman v. Indiana Dep’t of Corrections, 56 F.3d
785, 789 (7th Cir. 1995) (Posner, C.J.). This rule has been relaxed, however, in
actions brought by pro se litigants. Id. In a number of cases analogous to that at bar,
appellate courts have found error in a trial court’s refusal to assist a pro se plaintiff
in identifying a defendant. This is particularly so where the plaintiff is incarcerated,
F.2d 1254, 1257 (8th Cir. 1985); see Majors v. Baldwin, 456 F. App’x 616, 617 (8th
Cir. 2012) (per curiam; unpublished) (remanding for further consideration the pre-
service dismissal of claims against unnamed defendants who it appeared could be
identified); Wheat v. Schriro, 80 F. App’x 531, 534 (8th Cir. 2003) (per curiam;
unpublished) (reversing dismissal of retaliation claim against unidentified third-shift
corrections staff where “there is no reason to believe that on remand their identities
could not be discovered”); cf. Perez v. Does 1-10, 931 F.3d 641, 646 (8th Cir. 2019)
(district court did not err in dismissing claims against Doe defendants where
complaint “does not sufficiently allege who the Doe Defendants are, what they
allegedly did, what their position is for the City, or any other facts that would permit
the Doe Defendants to be noticed or identified through discovery”); Gray v. Weber,
244 F. App’x 753, 754 (8th Cir. 2007) (per curiam; unpublished) (affirming pre-
service dismissal where the only named defendant, a prison warden, was not alleged
to have any personal involvement in, or direct responsibility for, alleged denial of
medical care, and it was impossible to discern from complaint which medical-staff
employees were responsible for denying plaintiff care).

       As long as Plaintiff describes in his amended complaint the positions of the
unidentified defendants, how they were personally involved in the alleged
unconstitutional actions or inactions, and other facts that would permit such
defendants to be noticed or identified after discovery (which occurs AFTER this
matter undergoes initial review and goes to service of process), Plaintiff can simply
characterize these defendants as “Doe Defendants” in the amended complaint, to be
specifically identified later.

      I shall grant Plaintiff’s request, not to enable him to obtain videotape footage,
but because his amended complaint is due today, and he obviously needs an
extension of time to file the amended complaint.



and is thus unable to carry out a full pre-trial investigation.” Valentin v. Dinkins, 121
F.3d 72, 75 (2d Cir. 1997).
                                             2
      2. Motion to Amend (Filing 37):

       Plaintiff’s Motion purports to be a “partial amendment” of his Complaint and
identifies a Defendant and complains that his car has been towed. Plaintiff has been
given an opportunity to file an amended complaint (Filing 27), and ALL allegations
against ALL Defendants must be contained in ONE amended complaint, not in
piecemeal fashion in various documents. Because Plaintiff will be granted until June
1, 2021, to file an amended complaint pursuant to the directions in Filing 27,
Plaintiff’s Motion (Filing 37) to accept his partial amendment will be denied.

      3. Motion for Verification (Filing 38):

       The court declines to verify the contents of the Complaint filed in one of
Plaintiff’s other cases (Case No. 8:19CV416) because the court has sent Plaintiff a
copy of such Complaint. (Filings 33, 34.) He can verify the contents of the Complaint
himself.

      4. Motion for Injunction (Filing 40):

       Plaintiff requests that this court order the U.S. Marshals to seize videotaped
evidence that “is the foundation to the Plaintiff’s allegations set forth in the
complaint.” (Filing 40 at CM/ECF p. 3.) As stated above, Plaintiff’s request is in the
nature of discovery, which does not occur until the court completes initial review of
Plaintiff’s Complaint and service of process is ordered.

       The standards set forth by Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109
(8th Cir. 1981), apply to Plaintiff’s motion for injunctive relief. In Dataphase, the
court, sitting en banc, clarified the factors district courts should consider when
determining whether to grant a motion for preliminary injunctive relief: (1) the threat
of irreparable harm to the movant; (2) the balance between that harm and the injury
that granting the injunction will inflict on the other interested parties; (3) the

                                          3
probability the movant will succeed on the merits; and (4) whether the injunction is
in the public interest. Id. at 114.

       “No single factor in itself is dispositive; rather, each factor must be considered
to determine whether the balance of equities weighs toward granting the injunction.”
United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1179 (8th Cir. 1998). “At base,
the question is whether the balance of equities so favors the movant that justice
requires the court to intervene to preserve the status quo until the merits are
determined. . . .” Dataphase, 640 F.2d at 113. The burden of proving that a
preliminary injunction should be issued rests entirely with the movant. Modern
Computer Systems v. Modern Banking Systems, 871 F.2d 734, 737 (8th Cir. 1989)
(en banc) (superseded by state statute on other grounds).

       Here, the court finds that the Dataphase factors do not favor Plaintiff to a
degree sufficient to warrant issuance of preliminary injunctive relief. Plaintiff’s
motion for injunctive relief does not set forth any argument or evidence showing any
probability that he will succeed on the merits of the Complaint. Furthermore,
Plaintiff has not filed an affidavit or verified complaint clearly showing “that
immediate and irreparable injury, loss, or damage will result to the movant before
the adverse party can be heard in opposition,” Fed. R. Civ. P. 65(b), as he is required
to do when requesting injunctive relief without notice to the defendants.2 In light of
this, and in consideration of all of the factors, the court sees no reason to “intervene
to preserve the status quo until the merits are determined. . . .” Dataphase, 640 F.2d
at 113.

      Therefore, Plaintiff’s motion for injunctive relief will be denied.

      IT IS ORDERED:



      2
        Plaintiff only states: “I do not know how long [the video footage] is stored
before it is destroyed and or altered by the defendants, et al.” (Filing 41 at CM/ECF
p. 3.)
                                           4
       1.    Plaintiff’s Motion for Extension of Time to Amend Complaint (Filing
35) is granted insofar as Plaintiff may have until June 1, 2021, to file his amended
complaint in accordance with Filing 27. As Plaintiff has been reminded before, ALL
allegations against ALL defendants must be contained in ONE amended complaint.

      2.    Plaintiff’s Motion to Amend (Filing 37) is denied.

      3.    Plaintiff’s Motion for Verification (Filing 38) is denied.

      4.    Plaintiff’s Motion for Injunction (Filing 40) is denied.

      5.     The Clerk of the Court shall set a pro se case management deadline as
follows: June 1, 2021—Plaintiff’s amended complaint due.

      DATED this 10th day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         5
